EXHIBIT 10.130



CASH COMPENSATION FOR

NON-MANAGEMENT DIRECTORS OF THE REGISTRANT



 

As of March 15, 2007, non-management directors of Mechanical Technology
Incorporated (the "Registrant") receive a cash retainer of $12,000 per year and
are reimbursed for reasonable travel and related expenses. The retainer is paid
in four equal quarterly installments. In addition, 1) non-management directors
receive options to purchase 20,000 shares of the Company's common stock , 2) the
Chairman of the Audit Committee receives additional options to purchase 7,500
shares of the Company's common stock, 3) members of the Audit Committee each
receive additional options to purchase 3,750 shares of the Company's common
stock, 4) the Chairman of the Compensation, Nominating and Governance Committee
receives additional options to purchase 5,000 shares of the Company's common
stock, and 5) members of the Compensation, Nominating and Governance Committee
each receive additional options to purchase 2,500 shares of the Company's common
stock. All options are issued to directors on the date of the Annual Meeting and
are priced based on the closing price of the Company's stock on the Nasdaq
Global Market System on the date of grant and are immediately vested.

 